UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      _____________

                           No. 10-1135
                          _____________

       RICHARD O. THOMPSON; KURT W. THOMPSON;
               KAY ALYSON THOMPSON,
                                Appellants
                         v.

               FLORIDA WOOD TREATERS, INC.

                                 v.

                    COASTAL SUPPLY, INC.
                       _____________

                 On Appeal from the District Court
                 of the United States Virgin Islands
                  District Court No. 3-06-cv-00224
          District Judge: The Honorable Curtis V. Gómez

         Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                       December 16, 2010

Before: McKEE, Chief Judge, FUENTES and SMITH, Circuit Judges

                     ____________________

                      JUDGMENT ORDER
                     ____________________


This cause came on to be considered on the record from the District Court
for the U.S. Virgin Islands and was submitted on December 16, 2010.1

      On consideration whereof, it is now hereby ADJUDGED and ORDERED

that the judgment of the District Court entered December 6, 2009, be and the same

is hereby AFFIRMED. All of the above in accordance with the opinion of this

Court. Costs taxed against Appellants.



                                              Attest:


                                              /s/Marcia M. Waldron
                                              Clerk
DATED: December 29, 2010




1
  The District Court had jurisdiction under 48 U.S.C. § 1612(a) and 28 U.S.C. ' 1332.
We exercise appellate jurisdiction under 28 U.S.C. ' 1291. We conduct plenary review
of a District Court=s order granting summary judgment. Anderson v. Wachovia Mortg.
Corp., 621 F.3d 261, 279 (3d Cir. 2010).